Order entered August 15, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00916-CV

                 IN THE MATTER OF K.Z.S., A JUVENILE

                On Appeal from the County Court At Law No. 1
                           Kaufman County, Texas
                       Trial Court Cause No. 20J-043

                                     ORDER

      We REINSTATE this appeal.

      Appellant’s notice of appeal was filed October 21, 2021. The record was

filed, and appellant’s brief was originally due December 23, 2021. We notified

appellant the brief was overdue and ordered the brief to be filed within ten days.

When a brief was not filed, we issued an order dated January 21, 2021 abating the

case for a hearing in the trial court to determine why appellant’s brief had not been

filed. On March 2, 2022, we reinstated the appeal and adopted the trial court’s

findings including that on February 18, 2022 appellant’s counsel obtained authority

from appellant to pursue the appeal on certain theories, appellant’s counsel was
prepared to file the brief in this appeal, and there was no need for the appointment

of new counsel. We ordered counsel Casey T. Boyd to file appellant’s brief within

ten days, and cautioned Mr. Boyd that failure to do so would result in the Court

taking whatever action it deemed appropriate to ensure the appeal proceeded in a

timely manner. Appellant’s brief was not filed as ordered.

      Consequently, on May 3, 2022, we issued a second order abating the appeal

for a hearing to determine why appellant’s brief had not been filed. On July 8,

2022, we received the reporter’s record from the hearing. At that hearing, Mr.

Boyd testified that after careful discussion with the guardian and his client, they

were electing to withdraw the appeal. Mr. Boyd further testified that he would

send “a waiver of appeal” to the trial court and to this Court. Although the clerk’s

office has left voice mails regarding Mr. Boyd’s failure to file a motion to dismiss,

to date, Mr. Boyd has not filed a motion to dismiss this appeal or otherwise

corresponded with the Court regarding the status of this appeal.

      We therefore ORDER Casey T. Boyd to file either a motion to dismiss this

appeal or appellant’s brief BY 5:00 P.M. ON AUGUST 26, 2022. Mr. Boyd is

CAUTIONED that the Court will not entertain any motions for extension of time

in this case. If Mr. Boyd does not file a motion to dismiss or a brief by August 26,

2022, the Court may initiate contempt proceedings against him for the failure and

refusal to obey the Court’s order. See TEX. R. APP. P. 38.8(a)(2). The Court may
also take such other actions as may be appropriate, including filing a grievance

against Mr. Boyd and referring this matter to the State Bar of Texas Commission

for Lawyer Discipline for further proceedings.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Casey T. Boyd by certified mail at his address as shown in our records. We also

DIRECT the Clerk to send a copy of this order to the Honorable Tracy Gray,

Presiding Judge, Kaufman County Court at Law No. 1; and to all parties.




                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE